IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 01-50988

                             Summary Calendar


ROBERT F. RULE; CHERIE RULE,

                                                Plaintiffs-Appellees,

                                   versus

RALPH LOPEZ, Etc; ET AL,

                                                Defendants,

MIKE CARRILLO, Bexar County Deputy Sheriff in his individual
capacity; DENNIS DOUGLAS, Bexar County Deputy Sheriff in his
individual capacity,

                                                Defendants-Appellants.



            Appeal from the United States District Court
                  For the Western District of Texas
                        USDC No. SA-00-CV-847

                                May 3, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Bexar County Deputy Sheriffs Mike Carillo and Dennis Douglas

appeal the district court’s denial of their motion for summary

judgment on qualified immunity grounds in this § 1983 case based on


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
alleged violations of the Fourth Amendment through the use of

excessive force resulting from a warrantless entry.               We notice the

issue of our jurisdiction sua sponte and dismiss the appeal.

     We have no appellate jurisdiction to determine whether there

is a genuine issue of fact, but only whether those issues of fact

are material, that is whether, after reviewing the complaint and

record,1 “assuming that all of [the plaintiffs’] factual assertions

are true, those facts are materially sufficient to establish that

defendants acted in an objectively unreasonable manner.”2               We have

reviewed the plaintiffs’ complaint and the summary judgment record

and conclude that, taking all of the plaintiffs’ allegations as

true, the issues of fact found by the district court are material

and we are without jurisdiction.



DISMISSED.




     1
         Chiu v. Plano Independent Sch. Dist., 260 F.3d 330, 341 (5th Cir. 2001).
     2
         Wagner v. Bay City, 227 F.3d 316, 320 (5th Cir. 2000).

                                        2